Citation Nr: 0841483	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active duty service from April 1953 until 
April 1955, with what appears to be two years and five months 
prior National Guard and/or Reserve duty.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.  Although the veteran underwent a VA examination 
in February 2005, the exam was insufficient for a full and 
fair adjudication of the veteran's claims.  Specifically, the 
veterans' claims file was not reviewed, there was no 
meaningful diagnosis regarding the veteran's right knee even 
though pathology was reported, the medical opinion appeared 
to be based solely upon the veteran's own recitation of 
medical history, and no rationale was clearly explained.  

Accordingly, the case is REMANDED for the following action:

1. In view of the new evidence suggesting 
that the veteran may have injured his 
right knee prior to service and/or during 
active duty training or inactive duty 
training (including by way of 
aggravation) prior to the documented time 
of active duty service, the RO/AMC is 
directed to attempt to obtain records 
from service prior to April 1953.  In 
doing so, the veteran should be asked 
what type of service he had in the 
National Guard, Reserves and/or 
additional service prior to April 1953 to 
better assist the RO/AMC in an additional 
search through alternative sources to 
discover any possible missing medical 
and/or personnel records. This search 
shall be made prior to ordering the 
examination.      

2.  The RO/AMC should afford the veteran 
an opportunity to attend an appropriate 
comprehensive medical examination to 
evaluate the nature, severity, and 
etiology of any diagnosed right knee 
disability and bilateral hip disability, 
including whether any diagnosed bilateral 
hip disability is proximately related to 
any diagnosed right knee disability.  
Specifically, the examiner shall address 
the following questions: 

(a) Does the veteran currently suffer 
from a diagnosed right knee disorder? If 
so, is it at least as likely as not (at 
least a 50 percent or more probability) 
that any such diagnosed right knee 
disorder was incurred in or aggravated by 
military service? In formulating the 
opinion, the examiner is asked to comment 
upon whether the any diagnosed right knee 
disorder preexisted service, and if so, 
whether such preexisting right knee 
disorder was aggravated by service. 

(b)  Does the veteran currently suffer 
from a diagnosed bilateral hip disorder?  
If so, is it at least as likely as not 
(at least a 50 percent or more 
probability) that any such diagnosed 
bilateral hip disorder was incurred in or 
aggravated by military service, to 
include as secondary to any currently 
diagnosed right knee disability?  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
the examiner is requested to report 
complaints and clinical findings in 
detail. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination. A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3. When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the claim should 
be re-adjudicated, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




